COURT OF APPEALS FOR THE
                                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                                        ORDER ON MOTION

Cause number:                       01-11-00766-CR
Style:                              Jenneese Patricia Banks
                                    v. The State of Texas
Date motion filed*:                 August 26, 2013
Type of motion:                     Motion for extension of time to file reporter’s record
Party filing motion:                Court reporter
Document to be filed:               Reporter’s record

Is appeal accelerated?         No

If motion to extend time:
         Original due date:                                 September 26, 2011
         Number of previous extensions granted:              0
         Date Requested:                                    September 26, 2013

Ordered that motion is:

                    Granted
                     If document is to be filed, document due: September 26, 2013
                      The Court will not grant additional motions to extend time to file reporter’s record
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________




Judge's signature:     /s/ Justice Laura C. Higley
                       

Panel consists of      ____________________________________________

Date: August 29, 2013




November 7, 2008 Revision